Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

This communication is responsive to the Request for Continued Examination (RCE) and Information Disclosure Statement (IDS) filed 04/25/2022.

Claims 1-5, 7-9, 11-15 and 17-24 are pending in the application (the claims previously listed as 1-5, 7-9, 11-15 and 17-24 are renumbered as claims 1-21.

Claims 1-5, 7-9, 11-15 and 17-24 (now renumbered as claims 1-21) were allowed (see the Notice of Allowability and Examiner’s Amendment issued on 04/15/2022).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

The following is an examiner’s statement of reasons for allowance:
	Applicant’s IDS submitted on 04/25/2022 has been considered and the reference listed in the IDS does not affect the patentability of the previously allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/ANDY HO/Primary Examiner, Art Unit 2194